             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00158-MR


CHRISTOPHER ANTHONY JUDD,       )
                                )
              Plaintiff,        )
                                )                MEMORANDUM OF
vs.                             )                DECISION AND ORDER
                                )
WILLIS COLBY LANGFORD, et al.,  )
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on Defendants’ Motion for Summary

Judgment [Doc. 36].

I.    BACKGROUND

      The Plaintiff Christopher Anthony Judd, proceeding pro se, filed this

action pursuant to 42 U.S.C. § 1983 addressing incidents that allegedly

occurred at the Buncombe County Detention Facility (“BCDF”).1              The

Defendants are Willis Colby Langford and Chauncey Tavares Thicklin, who

are detention officers at BCDF. The Plaintiff’s claims passed initial review

against Defendants Langford and Thicklin for the use of excessive force/




1 The Plaintiff filed the Complaint while he was incarcerated at BCDF but he was
subsequently released from custody.




       Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 1 of 17
failure to intervene and for deliberate indifference to a serious medical need.

[Doc. 21: Second Am. Compl.; Doc. 20: Order on Initial Review]. The Plaintiff

seeks injunctive relief and compensatory and punitive damages. [Doc. 21:

Second Am. Compl. at 7].

         Defendants Langford and Thicklin have now filed a Motion for

Summary Judgment. [Doc. 36: Motion for Summary Judgment]. The Court

notified the Plaintiff of the opportunity to respond to Defendants’ Motions and

to present evidence in opposition pursuant to Fed. R. Civ. P. 56. [Doc. 38:

Roseboro2 Order].          The Plaintiff did not timely respond or move for an

extension of time. [See Doc. 40: Order Denying an Extension of Time].

Having been fully briefed, this matter is ripe for disposition.

II.      STANDARD OF REVIEW

         Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248




2   Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975).


                                       2
           Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 2 of 17
(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.

      The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. Rather, the nonmoving party

must oppose a proper summary judgment motion with citation to

“depositions, documents, electronically stored information, affidavits or

declarations, stipulations ..., admissions, interrogatory answers, or other

materials” in the record. See id.; Fed. R. Civ. P. 56(c)(1)(a). Courts “need

not accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” Eastern Shore Mkt. Inc. v. J.D. Assoc.’s, LLP, 213 F.3d 174,

180 (4th Cir. 2000). The nonmoving party must present sufficient evidence


                                    3
        Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 3 of 17
from which “a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert County, Md.,

48 F.3d 810, 818 (4th Cir. 1995).

       When ruling on a summary judgment motion, a court must view the

evidence and any inferences from the evidence in the light most favorable to

the nonmoving party. Anderson, 477 U.S. at 255. “‘Where the record taken

as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.’” Ricci v. DeStefano, 557 U.S. 557,

586 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587

(1986)).

       A plaintiff’s failure to respond to a motion for summary judgment

renders those facts established by the moving party uncontroverted. See

Fed. R. Civ. P. 56(e)(3). Nevertheless, “the moving party must still show that

the uncontroverted facts entitle the party to a judgment as a matter of law.”

Custer v. Pan Am. Life Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993)

III.   FACTUAL BACKGROUND

       The Defendants’ forecast of evidence, which is undisputed by the

Plaintiff, establishes the following facts.

       The Plaintiff was booked at BCDF on December 22, 2018 at 8:49 p.m.

[Doc. 36-2: Gould Decl. Ex. A at 5, Ex. H at 32]. Following a medical


                                    4
        Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 4 of 17
screening on December 23, 2018, Betty Garth, LPN,3 told the Plaintiff to exit

the intake office, and she requested that correctional officers escort the

Plaintiff back to his cell. [Doc. 36-2: Gould Decl. Ex C at 18].

      Defendants Langford and Thicklin escorted the Plaintiff out of the

intake office and towards a cell while the Plaintiff was unhandcuffed,

unshackled, and walking under his own power. [Doc. 36-3: Langford Decl.

at ¶ 5; Doc. 36-4: Thicklin Decl. at ¶ 5]. As they approached the Plaintiff’s

cell the Plaintiff, without warning, planted his feet and swung his elbows

towards Defendants Langford and Thicklin. [Doc. 36-3: Langford Decl. at ¶

6; Doc. 36-4: Thicklin Decl. at ¶ 6]. Defendants Langford and Thicklin took

the Plaintiff to the ground and began placing him in the prone position with

his hands behind his back. [Doc. 36-3: Langford Decl. at ¶ 7; Doc. 36-4:

Thicklin Decl. at ¶ 7]. When they went to the ground, the Plaintiff immediately

tucked his arms underneath his body and his wrists at his upper chest. [Doc.

36-3: Langford Decl. at ¶ 8; Doc. 36-4: Thicklin Decl. at ¶ 8]. Kristi Michelle

Jones,4 a detention officer, heard a commotion and walked into the hallway


3 The Plaintiff submitted a proposed summons for “Betty Garth LPN,” however, Nurse
Garth was never named as a Defendant or served. [See Doc. 33: Proposed Summons
at 1].
4 The Plaintiff submitted a proposed summons for “Detention Officer Kristi Michelle
Jones”; however, Officer Jones was never named as a Defendant or served. [See Doc.
33: Proposed Summons at 3].


                                    5
        Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 5 of 17
to find the Plaintiff on the ground, struggling with Defendants Langford and

Thicklin. [Doc. 36-2: Gould Decl. Ex. D at 20]. As Defendant Langford

grabbed one of the Plaintiff’s wrists, the Plaintiff bit Langford’s left wrist,

breaking the skin and causing a puncture wound approximately one-half inch

in length that required treatment at a hospital. [Doc. 36-3: Langford Decl. at

¶¶ 11, 21 and Ex. C at 8; Doc. 36-4: Thicklin Decl. at ¶ 9]. The Plaintiff was

ultimately secured and indicated that he would cooperate.          [Doc. 36-3:

Langford Decl. at ¶¶ 12-13; Doc. 36-4: Thicklin Decl. at ¶ 10; Doc. 36-2:

Gould Decl. Ex. D at 20]. Defendants Langford and Thicklin helped the

Plaintiff to stand, and the Plaintiff walked into his cell. [Doc. 36-3: Langford

Decl. at ¶¶ 14-15; Doc. 36-4: Thicklin Decl. at ¶¶ 11-12; Doc. 36-2: Gould

Decl. Ex. D at 20]. The Plaintiff’s handcuffs were removed, and Defendants

Langford and Thicklin exited the cell without further incident. [Doc. 36-3:

Langford Decl. at ¶ 15; Doc. 36-4: Thicklin Decl. at ¶ 12].

      The entire incident lasted less than five minutes, and the Plaintiff

remained conscious throughout. [Doc. 36-3: Langford Decl. at ¶¶ 16, 17];

[Doc. 36-4: Thicklin Decl. at ¶¶ 13, 14]. During this incident, only soft hands

were used; the officers did not use any kicks, punches, other strikes, or

weapons. [Doc. 36-3: Langford Decl. at ¶ 18; Doc. 36-4: Thicklin Decl. at ¶

15]. The Plaintiff had no apparent injuries as a result of the incident. [Doc.


                                   6
       Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 6 of 17
36-3: Langford Decl. at ¶ 19; Doc. 36-4: Thicklin Decl. at ¶ 16]. The Plaintiff

was nevertheless provided the opportunity to be evaluated by a medical

professional after the encounter, which he refused. [Doc. 36-3: Langford

Decl. at ¶ 20; Doc. 36-4: Thicklin Decl. at ¶ 17].

      The Defendants filed a video of the incident which reveals:

      0:00:05     Plaintiff walks down a hallway between two male officers

      0:00:12     Plaintiff suddenly stops, plants his feet, and violently jerks
                  his elbows into the officers

      0:00:13     The officers take the Plaintiff to the ground

      0:00:21     The Plaintiff continues to struggle and the officers flip him
                  onto his stomach

      0:00:37     A female officer appears in the hallway

      0:0:43      The female officer stands by while the Plaintiff continues to
                  struggle with the officers on the ground, and reaches down
                  to assist

      0:00:56     The officers work to secure the Plaintiff

      0:01:14     The Plaintiff renews his struggles

      0:01:29     The video ends while the Plaintiff and two male officers are
                  still on the ground

[Doc. 37: Notice of Conventionally Filed DVD].

      On December 24, 2018, the Plaintiff was criminally charged with felony

assault for inflicting physical injury on a detention employee, i.e., the bite to

Defendant Langford’s arm. The Plaintiff pled guilty to this charge on August

                                   7
       Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 7 of 17
8, 2019. [Doc. 36-2: Gould Decl. Ex. E at 21-22; Doc. 36-2: Gould Decl. Ex.

H at 33]. The Plaintiff was charged with disciplinary infractions for: (1)

assault on staff; (2) abusive/disrespectful to staff; (3) threat to safety/security

of facility; and (4) staff injury/ assaultive. [Doc. 36-2: Gould Decl. Ex. F at

23]. The Plaintiff admitted he was “probably guilty” of infractions (2) and (3)

but he pleaded not guilty to infractions (1) and (4). [Id. at 23-24]. He was

found guilty of all four infractions at a disciplinary hearing on January 2, 2019.

[Id.].

         The Plaintiff was evaluated by Nurse Charlene Parker on December

25, 2018 at 2:43 p.m. [Doc. 36-2: Gould Decl. Ex. G at 27]. At that time, the

Plaintiff denied having suffered any trauma within the past 24-48 hours. [Id.].

Nurse Parker noted that there were two abrasions on the Plaintiff’s left

temple and a crack on the left corner of the Plaintiff’s lip, but that no

lacerations were present. [Id. at 29-30].

         The Plaintiff filed a grievance on January 9, 2019, complaining that,

when he “attempted to resist” going back to his cell, the officers who were

escorting him “slammed [him] on [his] back causing [him] to hit [his] head

very hard on the cement floor and afterwards [he] believe[s] [he] was

punched in the face two or more times causing injury to [his] upper/left lip

and left cheekbone.” [Doc. 36-2: Gould Decl. Ex. J at 34]. The Plaintiff’s


                                      8
          Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 8 of 17
grievance was denied on the grounds that the Plaintiff had admitted at the

disciplinary hearing that he resisted officers, and that the use of force was

investigated and found to be within BCSO guidelines. [Id. at 35] (grievance

response). The Plaintiff did not appeal this response and filed no other

grievances related to the matter. [Doc. 36-2: Gould Decl. at ¶ 16].

IV.   DISCUSSION

      A.    Exhaustion

      The Prison Litigation Reform Act (“PLRA”) requires a prisoner to

exhaust his administrative remedies before filing a § 1983 action. 42 U.S.C.

§ 1997e(a). The PLRA provides, in pertinent part, that “[n]o action shall be

brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” Id. PLRA’s exhaustion requirement applies to all inmate suits

about prison life. Porter v. Nussle, 534 U.S. 516, 532 (2002). There is “no

question that exhaustion is mandatory under PLRA and that unexhausted

claims cannot be brought in court.” Jones v. Bock, 549 U.S. 199, 211 (2007)

(citing Porter, 534 U.S. at 524). The PLRA requires “proper” exhaustion,

which means “using all steps that the agency holds out, and doing so

properly (so that the agency addresses the issues on the merits).” Woodford


                                   9
       Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 9 of 17
v. Ngo, 548 U.S. 81, 90 (2006) (quoting Pozo v. McCaughtry, 286 F.3d 1022,

1024 (7th Cir. 2002)). The exhaustion of administrative remedies must occur

before a civil action is commenced. Porter, 534 U.S. at 516. A prisoner may

not exhaust her administrative remedies during the pendency of a § 1983

action. Germain v. Shearin, 653 F. App’x 231, 234 (4th Cir. 2016); French v.

Warden, 442 F. App’x 845, 846 (4th Cir. 2011).

      Here, the Plaintiff alleges in his Second Amended Complaint that he

filed numerous grievances about “coercion, excessive force, medical

treatment withheld, [and] interfering with right of access to courts,” and that

his claims were dismissed and denied. [Doc. 21: Second Am. Coml. at 12].

He further alleges that he “began requesting inmate grievance forms on

December 24, 2018 and was repeatedly refused and told that the issues

were not grievable offenses.” [Id. at 13]. He also alleges that he was not

permitted to file a grievance until February 2019. [Doc. 21 at 13: Second

Am. Compl. at 13].

      In response to those allegations, the Defendants have presented a

forecast of evidence—which is uncontroverted—that the Plaintiff filed no

grievance related to any alleged deliberate indifference to a serious medical

need for having been rendered unconscious during the use of force incident,

and that he failed to appeal a grievance directed to the alleged use of


                                   10
       Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 10 of 17
excessive force. Further, any suggestion that the grievance procedure was

not available to him after the use of force incident is conclusively refuted by

the fact that he filed a grievance on January 9, 2019. And, with respect to

this one grievance the Plaintiff filed, the Defendants have forecast evidence

that the Plaintiff did not avail himself of the available administrative remedy

procedure in order to exhaust that grievance. For all these reasons, the

Court concludes that the Plaintiff has failed to exhaust his claims for the use

of excessive force/failure to intervene and for deliberate indifference to a

serious medical need, and such claims are subject to dismissal without

prejudice.

      B.     Excessive Force

      The Fourteenth Amendment “protects a pretrial detainee from the use

of excessive force that amounts to punishment.” Graham v. Connor, 490

U.S. 386, 395 n.10 (1989). To state an excessive force claim, a pretrial

detainee must show only that the force “purposely or knowingly used against

him was objectively unreasonable.” Kingsley v. Hendrickson, 576 U.S. 389

(2015). The standard for assessing a pretrial detainee’s excessive force

claim is “solely an objective one.” Id. In determining whether the force was

objectively unreasonable, a court considers the evidence “from the

perspective of a reasonable officer on the scene, including what the officer


                                   11
       Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 11 of 17
knew at the time, not with the 20/20 vision of hindsight.” Id. (citing Graham,

490 U.S. at 396).     Considerations that bear on the reasonableness or

unreasonableness of the force include: the relationship between the need for

the use of force and the amount of force used; the extent of the plaintiff’s

injury; any effort made by the officer to temper or limit the amount of force;

the severity of the security problem at issue; the threat reasonably perceived

by the officer; and whether the plaintiff was actively resisting. Id.

      The Fourth Circuit recognizes a cause of action for bystander liability

“premised on a law officer’s duty to uphold the law and protect the public

from illegal acts, regardless of who commits them.” Stevenson v. City of

Seat Pleasant, Md., 743 F.3d 411, 416-17 (4th Cir. 2014) (quoting Randall v.

Prince George’s Cty., 302 F.3d 188, 203 (4th Cir. 2002)). A “bystander

officer” can be liable for his or her nonfeasance if he or she: “(1) knows that

a fellow officer is violating an individual’s constitutional rights; (2) has a

reasonable opportunity to prevent the harm; and (3) chooses not to act.”

Randall, 302 F.3d at 204.

      The Plaintiff alleges in his Second Amended Complaint that

Defendants Langford and Thicklin used excessive force when he slammed

the Plaintiff into the floor, rendering him unconscious; that Defendant

Langford struck his face several times, causing lacerations; and that


                                   12
       Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 12 of 17
Defendant Thicklin failed to intervene in Langford’s use of excessive force.

[Doc. 21: Second Am. Compl. at 10]. The Plaintiff’s allegations, however,

are conclusively refuted by video of the incident.      This video evidence

demonstrates that the Plaintiff was the violent aggressor in the incident, that

the officers responded with a subjectively reasonable level of force, and that

the Plaintiff did not lose consciousness when officers took him to the ground.

To the contrary, the Plaintiff continued to struggle throughout and bit one of

the officers. Further, the video demonstrates that the Plaintiff was not struck

in the face.   Additionally, the Defendants have presented a forecast of

evidence that during a medical screening less than 48 hours after the

incident, the Plaintiff denied having sustained any trauma within the past 24

to 48 hours. The nurse who examined him noted only two abrasions on the

Plaintiff’s forehead and a crack on his lip. A photograph of the Plaintiff that

was taken the day after the incident reveals no sign that he was punched in

the face or sustained an eye injury.

      The Plaintiff has failed to present any forecast of evidence that

Defendant Langford used unreasonable force against him. As such, the

Plaintiff’s claim for excessive force must be dismissed.       Further, as no

excessive force was used, the Plaintiff’s claim that Defendant Thicklin failed

to intervene necessarily fails. See Hinkle v. City of Clarksburg, W.Va., 81


                                   13
       Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 13 of 17
F.3d 416, 420-21 (4th Cir. 1996) (concluding that claims derivative of

excessive force claim were mooted by jury’s verdict finding no excessive

force).

      Defendants Langford and Thicklin’s Motion for Summary Judgment is

therefore granted on the Plaintiff’s claims of excessive force and failure to

intervene.

      C.      Deliberate Indifference to a Serious Medical Need

      To state a claim for deliberate indifference to a serious medical need,

a plaintiff must show that he had serious medical needs and that the

defendant acted with deliberate indifference to those needs. Heyer v. United

States Bureau of Prisons, 849 F.3d 202, 210 (4th Cir. 2017) (citing Iko v.

Shreve, 535 F.3d 225, 241 (4th Cir. 2008)). A “serious medical need” is “one

that has been diagnosed by a physician as mandating treatment or one that

is so obvious that even a lay person would easily recognize the necessity for

a doctor’s attention.” Iko, 535 F.3d at 241 (internal quotation marks omitted).

To constitute deliberate indifference to a serious medical need, “the

treatment [a prisoner receives] must be so grossly incompetent, inadequate,

or excessive to shock the conscience or to be intolerable to fundamental

fairness.” Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990), overruled on

other grounds by Farmer v. Brennan, 511 U.S. 825, 825 (1994).


                                      14
          Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 14 of 17
      The Plaintiff alleges that Defendants Langford and Thicklin were

deliberately indifferent to a serious medical need by failing to provide medical

care after the Plaintiff’s head struck the ground so hard that he lost

consciousness during the use of force incident, and that they lied in their

reports that the Plaintiff refused medical care. [Doc. 21: Second Am. Compl.

at 10].

      The Plaintiff has failed to forecast any evidence that he suffered a

serious medical need as a result of the use of force incident. His claim that

he lost consciousness upon striking the ground is conclusively refuted by the

video of the incident which shows that he did not lose consciousness when

he struck the ground, but rather remained conscious and combative. The

lack of any serious medical need is further confirmed by the Plaintiff’s

subsequent statement to Nurse Parker denying that he experienced any

trauma within the past 24 to 48 hours. Further, Nurse Parker’s report shows

that the Plaintiff had only two minor abrasions to his forehead and a crack at

the corner of his lip at the time she examined him. Assuming arguendo that

the minor abrasions and cracked lip resulted from the use of force incident,

these injuries do not rise to the level of a serious medical need. See Martin

v. Gentile, 849 F.2d 863, 781 (4th Cir. 1988) (injury that was not bleeding and

did not require sutures or painkillers, such as a glass splinter in the hand, is


                                      15
          Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 15 of 17
not a serious medical need); Gray v. Farley, 13 F.3d 142, 146 (4th Cir. 1993)

(finding no deliberate indifference for treatment of minor injuries including a

superficial scalp laceration); Ames v. Mallow, 2017 WL 839524 (D. Md.

March 3, 2017) (small abrasion to prisoner’s arm was a minor injury that did

not rise to the level of a serious medical need). The Plaintiff’s deliberate

indifference claim thus fails regardless of whether the Plaintiff refused

medical care after the use of force incident. The Plaintiff has failed to

demonstrate the existence of any genuine dispute of a material fact that

Defendants Langford and Thicklin were deliberately indifferent to a serious

medical need with regard to the use of force incident. Therefore, Defendants

Langford and Thicklin’s Motion for Summary Judgment is granted on the

Plaintiff’s claim of deliberate indifference to a serious medical need based on

the alleged denial of medical care after the use of force incident.



                                      ORDER

      IT IS, THEREFORE, ORDERED that the Defendants Langford and

Thicklin’s Motion for Summary Judgment [Doc. 36] is GRANTED, and the

Plaintiff’s claims against these Defendants are DISMISSED WITH

PREJUDICE.




                                   16
       Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 16 of 17
IT IS SO ORDERED.

                 Signed: August 11, 2021




                            17
Case 1:19-cv-00158-MR Document 42 Filed 08/11/21 Page 17 of 17
